Order entered July 8, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01094-CR

                        AUGUSTO AMBROSIO CARRERA, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 416th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 416-82936-2016

                                             ORDER
         Appellant, who was convicted of three counts of sexual assault of a child and three counts

of indecency with a child by sexual contact, filed his brief on June 17, 2019. In the brief,

appellant identifies the child victim by name. This Court does not allow a party to file a brief

that discloses the names of child victims, child witnesses, or any other children discussed or

identified at trial in a sexual assault or indecency case. See TEX. R. APP. P. 9.10(b) (“Unless a

court orders otherwise, an electronic or paper filing with the court, including the contents of any

appendices, must not contain sensitive data.”), id. 9.10(a)(3) (“Sensitive Data Defined. Sensitive

data consists of . . . a birth date, a home address, and the name of any person who was a minor at

the time the offense was committed.”). Accordingly, we STRIKE appellant’s June 17, 2019

brief.
       We ORDER appellant to file, within TEN DAYS of the date of this order, an amended

brief that identifies any child victim and any other child (including witnesses) either generically

(for example, “victim” or “victim’s younger sister”) or by initials only, including when quoting

relevant portions of the record or giving a statement of the case.

       We DIRECT the Clerk to send copies of this order to Kristin Brown and to the Collin

County District Attorney.




                                                      /s/     LANA MYERS
                                                              JUSTICE